Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
All outstanding rejections, except for those maintained below, are withdrawn in light of applicant’s amendment filed on 2/10/2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 2/10/2021.  In particular, claims 17 and 18 are new.  Thus, the following action is properly made final.

Claim Rejections - 35 USC § 103
Claims 1-7, 9-12, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (WO 2008/050927) in view of Kobayashi (US 6,413,639).
With respect to claims 1-7, 9-12, and 15, the rejection is adequately set forth in paragraph 3 of Office action mailed on 11/16/2020 and is incorporated here by reference.
With respect to new claims 17 and 18, Ahn and Kobayashi are silent with respect to boehmite content.  Also, boehmite is a potential by-product of making hydrotalcite as taught by applicant in paragraph 0029 of the specification as originally filed, however, the boehmite by-product is determined by the amount of x.  Applicant teaches that boehmite is limited if x is less than 0.33.  Because Ahn discloses 0.20 < x < 0.33, Ahn inherently discloses a boehmite which has the claimed amount of boehmite by-product because boehmite by-product content is determined by the amount of x which is fully within less than 0.33.  It is .

Response to Arguments
Applicant's arguments filed 2/10/2021 have been fully considered but they are not persuasive.  Specifically, applicant argues (A) that Ahn and Kobayashi would not have been combined because relying on thickness taught by Kobyashi complicates the parameters of the dispersant of Ahn and (B) that Ahn fails to disclose claimed boehmite content of 0.1 wt % or less.
	With respect to argument (A), Ahn is silent with respect to the thickness of the hydrotalcites, however, it teaches that the hydrotalcites are dispersed in resin (abstract).  Kobayashi is relied upon to disclose that hydrotalcite particles are known to have a thickness of 20-80 nm in order to be adequately dispersed in a resin.  Therefore, it would have been obvious to one of ordinary skill in the art to prepare a hydrotalcite that has a thickness suitable for dispersion in a resin because otherwise the hydrotalcite of Ahn would not be capable of being dispersed in a resin as it requires.
With respect to argument (B), boehmite is a potential by-product of making hydrotalcite as taught by applicant in paragraph 0029 of the specification as originally filed, however, the boehmite by-product is determined by the amount of x.  Applicant teaches that boehmite is limited if x is less than 0.33.  Because Ahn discloses 0.20 < x < 0.33, Ahn inherently discloses a boehmite which has the claimed amount of boehmite by-product because boehmite by-product content is determined by the amount of x which is fully within less than 0.33.  It is further noted that Ahn discloses that the coated hydrotalcite is washed three times (page 15, lines 2-3) which be expected to remove some of the extra boehmite.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/VICKEY NERANGIS/Primary Examiner, Art Unit 1768                                                                                                                                                                                                        



vn